DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11 January 2021 is acknowledged. Group II, claim 9, and Group III, claims 10-17, have been cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “line 38,” mentioned in [0042] of the PGPUB, is not shown in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:
“said device” in lines 2 and 16 of claim 1 should read “said micro-device”
“open position” in line 9 of claim 1 should read “an open position”
“at least one of said electrode pair” in line 1 of claim 2 should read “at least one electrode of said at least one electrode pair”
“currant” in line 2 of claim 2 should read “current”
“sampling switch” in line 1 of claim 6 should read “said sampling switch”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: switching means and transmission means in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 4, and 6 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “said sampled charge” in steps f and g. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said sampled charge” is referring to “time sampling a charge of a discrete current limited binary pulse.” For examination purposes, Examiner interprets “said sampled charge “as “said timed sampled charge” to clearly refer to “time sampling a charge of a discrete current limited binary pulse.”
Claim 1 recites the limitation “said digitized sampled charge” in line 16. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said digitized sampled charge” is referring to “discharging said timed sampled charge” in step f. Examiner suggests amending the limitation to recite “said digitized discharged time sampled charge.”
Claim 2 recites the limitation “current limited binary voltage pluses” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “a discrete current limited binary pulse” as mentioned in line 10 of claim 1. Examiner suggests amending the limitation to recite “said discrete current limited binary pulse.”
Claim 2 recites the limitation “said at least other electrode” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation “at least other electrode” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “at least an other electrode of said at least one electrode pair.”
Claim 5 recites the limitation “said other electrode” in line 1. There is insufficient antecedent basis for this limitation in the claim. “Other electrode” was not previously mentioned. Examiner suggests amending the limitation to recite “an other electrode of said at least one electrode pair.”
Claim 5 recites “wherein said other electrode interfaces with said sampling switch.” It is unclear what it means for the other electrode to “interface” with the sampling switch. Clarification is requested. For examination purposes, it is interpreted that “interface” means “operatively connected.”
Claim 6 recites the limitation “sampling switch” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to “sampling switch” as mentioned in step e of claim 1. Examiner suggests amending the limitation to recite “said sampling switch.”
Claim 6 recites “wherein said sampling switch interfaces with said capacitor.” It is unclear what it means for the sampling switch to “interface” with the capacitor. Clarification is requested. For examination purposes, it is interpreted that “interface” means “operatively connected.”
Claim 7 recites the limitation “current through said tissue.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring the “discrete current limited binary pulse” as mentioned in step e of claim 1. Examiner suggests amending the limitation to recite “said current limited binary pulse through said tissue.”
Claim 8 recites the limitation “a sampling switch” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to “sampling switch” as mentioned in step e of claim 1. Examiner suggests amending the limitation to recite “said sampling switch.”
Claim 8 recites “wherein a sampling switch and capacitor are dedicated to each of said electrodes that sense potential of current through said tissue.” It is unclear what it means for the sampling switch and capacitor to be “dedicated” to electrodes. Clarification is requested.
Claim 8 recites the limitation “said electrodes” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “said electrodes” is referring to, as claim 1 only mentions “at least an electrode pair.” For examination purposes, “said electrodes” is interpreted as “electrodes in said at least electrode pair.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw ‘311 (US Pub No. 2011/0313311) in view of Tournefier et al. ‘407 (US Pub No. 2009/0326407).
Regarding claim 1, Gaw ‘311 teaches a micro-device for the measurement of tissue impedance by electrical impedance spectroscopy technique (Abstract), said device comprising:
a low voltage direct current power supply ([0390]; A battery may be connected via power connections 1555 for supplying power signals.);
a voltage generator with series impedance (Fig. 13 processing system 102 and [0369]);
a micro-controller for selecting voltage impedance and for driving discrete current limited binary pulses (Fig. 13 control module 1300 and [0364], [0366], [0369]);
at least an electrode pair for contact with biological tissue in electrical communication with said micro-controller (Figs. 1, 13 electrodes 113-116 and [0368]) and subject S and [0239]);
a sampling switch operable between a close and open position for timed sampling a charge of a discrete current limited binary pulse (Figs. 1, 13 switching device 118 and [0240], [0265]);
a capacitor for accumulating said sampled charge and for discharging said sampled charge when said sampled charge is equivalent to an accumulated charge (Fig. 15C capacitor C10 and [0399]);
an analog to digital converter for digitizing said discharged sampled charge (Fig. 13 ADCs 1327A, 1327B, 1328A, 1328B and [0362]); and
transmission means in wireless communication with an external unit for transmitting said digitized sampled charge from said device ([0245]-[0247]).
Gaw ‘311 teaches all of the elements of the current invention as mentioned above except for h. switching means for reversing circuit polarity.
Tournefier et al. ‘407 teaches using an electronic switching circuit 30, one applies sequentially to these electrode pairs, continuous voltage pulses with a value that is chosen to be between 1 and 5 volts, where these pulses can be positive or negative by simple reversal of polarity ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro-device of Gaw ‘311 to include switching means as Tournefier et al. ‘407 teaches this will aid in obtaining measurements of current changes that traverse through the body between two electrodes when a continuous voltage pulse waveform is applied ([0084]).
Regarding claim 2, Gaw ‘311 teaches wherein at least one of said electrode pair injects current limited binary voltage pulses of known frequency into said tissue and said at least other electrode senses a potential of said pulse flowing through said tissue ([0243]).
Regarding claim 5, Gaw ‘311 teaches wherein said other electrode interfaces with said sampling switch (Electrodes 113-116 are electrically connected to switching device 118, as seen in Fig. 13.).
Regarding claim 6, Gaw ‘311 teaches wherein sampling switch interfaces with said capacitor (Figs. 15A-15C show that capacitor C10 is operatively connected to switching device 118.).
Regarding claim 7, Gaw ‘311 teaches at least four electrodes, at least two of said electrodes inject current limited binary pulses into said tissue and at least two other electrodes sense potential of current through said tissue ([0243]).
Regarding claim 8, Gaw ‘311 teaches wherein a sampling switch and capacitor are dedicated to each of said electrodes that sense potential of current through said tissue (Abstract, [0257]; Figs. 13-15 show that each of switching device 118, capacitor C10, and electrodes 113-116 work together to perform impedance measurements by measuring voltage signals.).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw ‘311 in view of Tournefier et al. ‘407 further in view of Perez et al. ‘922 (US Patent No. 10,154,922).
Regarding claims 3 and 4, Gaw ‘311 in view of Tournefier et al. ‘407 teaches all of the elements of the current invention and mentioned above except for wherein said low voltage direct current power supply is a 3v battery or two 1.5v batteries.
Perez et al. ‘922 teaches a power management module that comprises a battery having a voltage in a range of 1.5 V to 4.5 V for a single battery. In other embodiments, the power management module includes a plurality of batteries stacked in series to increase the voltage supply, wherein per battery voltage ranges from 1.5 V to 4.5 V (Column 19 Lines 14-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low voltage direct current power supply of Gaw ‘311 in view of Tournefier et al. ‘407 to include a 3v battery or two 1.5 v batteries as Perez et al. ‘922 teaches this will aid in providing enough energy for a wearable device (Abstract, Column 18 Lines 12-16) and will also aid in operating power for at least 90 days of usage (Column 29 Lines 14-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brunswick et al. ‘113 (US Pub No. 2010/0274113) teaches an electrophysiological analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791